WiNBOrne, J.
Tbe judgment below is correct. Tbe record discloses tbat this action is not against M. K. Patterson in ber official capacity as executrix of tbe last will and testament of A. S. Patterson, deceased, but is against ber individually. While plaintiff has a judgment, against tbe estate of tbe testator, be seeks to bold tbe defendant liable personally for tbe value of such property of tbe estate as sbe, as legatee and devisee under tbe will, has received. It is alleged that sbe, individually, has received from herself as executrix of said will, and “bolds as ber own,” assets sufficient to pay off and discharge tbe debt owing to plaintiff. If defendant has received any such property the statute (O. S., 59) makes ber liable therefor to tbe creditors of tbe estate to tbe limit provided in succeeding sections. C. S., 60, 61, 62, 63 and 64. Hence, plaintiff, being creditor of tbe estate, is entitled to choose tbe county of bis residence as tbe forum for tbe trial of tbe action. C. S., 469. Craven v. Munger, 170 N. C., 424, 87 S. E., 216.
Tbe cases of Perry v. Perry, 172 N. C., 62, 89 S. E., 999; Lumber Co. v. Currie, 180 N. C., 391, 104 S. E., 654; and Montford v. Simmons, 193 N. C., 323, 136 S. E., 875, upon which defendant relies, are distinguishable from tbe case in band.
Affirmed.